Matthias, J.
The primary question raised by this action is whether an appeal may be prosecuted to the Court of Common Pleas under the provisions of Section 2506.01 et seq., Revised Code, from the action of a Board of Township Trustees amending a zoning resolution.
Section 2506.01, Revised Code, reads in part as follows:
“Every final order, adjudication, or decision of any officer, tribunal, authority, board, bureau, commission, department or other division of any political subdivision of the state may be reviewed by the Common Pleas Court of the county in which the principal office of the political subdivision is located, as provided in Sections 2505.01 to 2505.45, inclusive, of the Revised Code, and as such procedure is modified by Sections 2506.01 to 2506.04, inclusive, of the Revised Code.”
This section relates to appeals from administrative orders of such bodies; it does not provide for appeals from legislative bodies or from resolutions of administrative bodies promulgated in a delegated legislative capacity. Berg v. City of Struthers (1964), 176 Ohio St. 146. See Zangerle, Aud., v. Evatt, Tax Commr., 139 Ohio St. 563.
Thus, the basic question is whether a Board of Township Trustees is acting in an administrative or legislative capacity when it adopts or amends a zoning resolution.
Although basically the legislative power is confined to the General Assembly, the General Assembly may delegate legislative power in relation to local matters to political subdivisions. 10 Ohio Jurisprudence 2d 397, Constitutional Law, Section 318.
*157A township is an agency of the state, is a part of the organization of the state government, and is a political subdivision of the state. State, ex rel. Godfrey, a Taxpayer, v. O’Brien, Treas. (1917), 95 Ohio St. 166; Village of Beachwood v. Board of Elections of Cuyahoga County (1958), 167 Ohio St. 369. Therefore, the General Assembly may delegate to it legislative powers which relate purely to matters of local concern.
The enactment and amendment of zoning regulations constitute legislative action. Berg v. City of Struthers, supra; 101 Corpus Juris Secundum 662, Zoning, Section 1.
Inasmuch as zoning is peculiarly a local problem impracticable of solution on a state-wide basis, the General Assembly has delegated the regulation thereof to the local subdivisions. The General Assembly by Chapter 519, Revised Code, has empowered townships to regulate zoning. This constituted a delegation of police power (Yorkavits v. Board of Township Trustees of Columbia Twp. [1957], 166 Ohio St. 349) which could be exercised only by legislative action. In other words, the General Assembly delegated to townships the legislative power to enact zoning regulations.
Thus, a Board of Township Trustees in adopting zoning resolutions is acting in a legislative capacity. Randall v. Meridian Township Board (1955), 342 Mich. 605, 70 N. W. 2d 728; Township of Dearborn v. Dearborn Township Clerk (1952), 334 Mich. 673, 55 N. W. 2d 201. The legislative nature of such action is evidenced by the fact that Section 519.12, Revised Code, provides for a petition for referendum on resolutions of township trustees which amend zoning ordinances.
Therefore, the action of a Board of Township Trustees-in adopting or amending a zoning regulation is a legislative action and does not fall under the provisions of Section 2506.01, Revised Code, providing for appeals to the Court of Common Pleas from final orders of administrative bodies.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, O’Neill, Herbert and Wasserman, JJ., concur.
WASSERMAN, J., of the Eighth Appellate District, sitting for Brown-, J.